Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No.s 13/559759, 12/201984, and 60/969499 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Particularly, those prior-filed applications fail to provide any written description or support regarding the capturing and use of user historical listening patterns in the manner claimed by the instant Application as well as 

Response to Arguments
Claims 1, 11, and 19 have been amended.
Claims 1-9, 11-17, 19, 21, and 23 remain presently pending.

Applicant's arguments filed 02 February 2022 have been fully considered but they are not persuasive.

Applicant’s arguments with respect to claims 1, 11, and 19 have been considered but are moot in view of the new ground(s) of rejection.
Although a new ground of rejection has been used to address additional limitations that have been added to Claims 1, 11, and 19, a response is considered necessary for several of applicant's arguments since references Uppala, Ellis, Narasimha, Bye,  and Moritz will continue to be used to meet several claimed limitations.
Regarding Applicants’ arguments that that art of record fail to disclose or teach the newly amended claims (see Remarks, pgs. 10-12), the Examiner disagrees. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
It is noted that the Non-Final Office Action mailed out on 03 November 2021 (hereinafter the Non-Final), pg. 12, ¶2-3 specifically introduces Bye for teaching of prediction that a media resource would become unfavorable prior to the resource actively becoming unfavorable (see specifically parenthetical explanation of the specific elements of the limitation that were noted as not being explicitly disclosed by Uppala, Ellis, and Narasimhan).  The Non-Final relied upon Uppala, Ellis, and Narasimhan to 
As such, Bye’s teachings are merely relied upon to teach that a communications system, like that of Uppala, Ellis, and Narasimhan, can predict that a media resource (such as the first transmitting radio station, above) will become unfavorable by estimating the trajectory of a terminal (such as the device of Uppala, Ellis, and Narasimhan) relative to a known coverage area of a station/network (such as the various radio network coverage areas of Uppala, Ellis, and Narasimhan) to predict that the terminal would likely leave the coverage area of the first media resource (i.e., that media resource would become unfavorable by not having signal coverage). Bye’s teachings utilize such a prediction to transfer connectivity of the terminal from the current coverage area to a new coverage area, similar to the switching to new station/coverage area of Uppala, Ellis, and Narasimhan above.  Bye further provides motivation by teaching that such a predictive determination allows for switch over of networks before signal levels fell too low (see Non-Final, pg. 12, final ¶ - pg. 13, line 2). combined teachings of Uppala, Ellis, Narasimhan, and Bye reasonably disclose, teach, and suggest predicting signal loss/decay of a broadcast signal received from a media resource by a receiver, to initiate switching reception to a new media resource, based on analyzing current and historical listening and situational parameters. 
Regarding the newly added limitation specifying the media services being adapted to provide terrestrial broadcast communications, the Examiner notes that Uppala [0030-31] and [0038] that the various embodiments may encompass conventional FM radio broadcasts and may include any various known radio systems. Ellis [0003], [0024] notes that radio sources may include broadcast (AM/FM), Internet, and satellite, short wave, etc. One of ordinary skill in the art would reasonably understand that FM/AM broadcasts are implicitly understood to be terrestrial networks, particularly when distinguished from Internet and satellite distribution methods. See MPEP 2144.01. However, in the interests of Compact Prosecution, a new grounds of rejection in view of Perry et al. (US 6,832,070 B1) is made to explicitly disclose terrestrial broadcasting of radio broadcasts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-9, 11-13, 15-17, 19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Uppala (US 2010/0233980 A1) (of record, hereinafter Uppala), in view of Ellis et al. (US 2004/0116088 A1) (of record, hereinafter Ellis), further in view of Narasimhan et al (US 2014/0106753 A1) (of record, hereinafter Narasimhan), and further in view of Bye (US 2004/0233840 A1) (of record, hereinafter Bye), further in view of Perry et al. (US 6,832,070 B1) (hereinafter Perry).

Regarding Claim 1, Uppala discloses a method for execution by one or more processing modules of one or more computing devices of a media services system, [Figs. 3-4; 0008: methods, systems and apparatuses for providing channels based on historical information; 0045-52: radio 400 which may operate with CPU 410 in connection with storage 412; 0092-94: wherein system may be embodied as instructions stored on some CRM that is executed by the computing system] the method comprises: 
maintaining, in memory operably associated with the media services system, [Figs. 3-4; 0043, 0052: storage 412, containing historical information 308] user preference data, wherein the user preference data includes historical listening patterns [0039-0043, 0072-77: system maintain historical information 308 that records previous channel selections of a given user device of a user, wherein such historical information may include past channel selections by the user, as well as time of day, day of week, and geographical location of such selections] wherein the media services system services multiple users, [0039: radio users have patterns in their travel routes – where usage of plural terms implies servicing of multiple users; see MPEP 2144.01] wherein the media services system is adapted to provide broadcast communications; [0030-31, 0038: systems encompassing conventional FM broadcasts and other radio broadcasts]
maintaining, in the memory operably associated with the media services system, one or more historical situational parameters associated with a first wireless receiver; [0039-0043, 0072-77: system maintain historical information 308 that records previous channel selections of a given user device of a user, wherein such historical information may include past channel selections by the user, as well as time of day, day of week, and geographical location of such selections]
determining one or more current situational parameters associated with a wireless receiver; [Figs. 3-4: 0042: system may identify current information 306 which receives current information that may include a currently received carrier frequency, a current time, a current day of week, a current geographic location of the radio, etc.] wherein the first wireless receiver is adapted to be used in a plurality of geographical locations,  [Figs. 3-4, 14; 0080-84: receiver location is determined (i.e., receiver is determined to have moved from one coverage area to another), and cross-correlator compares current information with historical information] [Figs. 3-4, 14: 0042: system may identify current information 306 which receives current information that may include a currently received carrier frequency, a current time, a current day of week, a current geographic location of the radio, etc.; 0080-84: receiver location is determined (i.e., receiver is determined to have moved from one coverage area to another)]
comparing, by the media services system, the one or more current situational parameters associated with the wireless receiver to the historical situational parameters associated with the first wireless receiver; [Figs. 3-4, 14; 0080-84: receiver location is determined (i.e., receiver is determined to have moved from one coverage area to another), and cross-correlator compares current information with historical information]
determining whether a media resource currently associated with the wireless receiver is unfavorable, wherein a media resource is unfavorable when signal-quality parameters for the media resource fall below a signal quality threshold; in response to a determination that the media resource is currently unfavorable and based on the comparison of the one or more current situational parameters associated with the wireless receiver to the historical situational parameters associated with the first wireless receiver, selecting, by the media services system, media selection data for the wireless receiver, wherein the media selection data is based at least in part on the geographical location of the wireless receiver; [Figs. 3-4, 14; 0034, 0050, 0050, 0059: system may re-tune to a different station when a first signal becomes too weak or lost (i.e., first media resource is ‘unfavorable’); 0033-36, 0050-53: (with respect to Table 1), RDS/RDBS standards may transmit various data from each station, where such data may include lists of alternate frequencies, program/station identifiers of stations, radio text, program type, etc.; 0080-91: cross correlator compares current information with historical information to determine an alternative frequency to switch to in the current coverage area (and also with common time/date factors in account) and selects an alternate frequency with highest score for switching over] and 
transmitting, by the media services system, the media selection data to the wireless receiver. [Figs. 3-4, 14; 0049-50, 0084: receiver is provided a signal to tune to signal determined by cross-correlator for switching]
Uppala fails to explicitly disclose wherein a plurality of the multiple users are associated with a plurality of wireless receivers; determining one or more current situational parameters associated with a second wireless receiver, wherein the second wireless receiver and the first wireless receiver are located in different devices, wherein the one or more current situational parameters associated with the second wireless receiver includes a geographical location of the second wireless receiver; comparing, by the media services system, the one or more current situational parameters associated with the second wireless receiver to the historical listening situational parameters associated with the first wireless receiver; determining whether a media resource currently associated with the second wireless receiver is unfavorable; in response to a determination that the media resource is currently associated with the second wireless receiver unfavorable and based on the comparison of the one or the second wireless receiver to the historical situational parameters associated with the first wireless receiver, selecting, by the media services system, media selection data for the second wireless receiver,  wherein the media selection data is based at least in part on the geographical location of the second wireless receiver; and transmitting, by the media services system, the media selection data to the second wireless receiver. (Emphasis on the particular elements of the limitations not explicitly disclosed by Uppala – i.e., where the system comprises a second wireless receiver).
Ellis, in analogous art, teaches wherein a plurality of the multiple users are associated with a plurality of wireless receivers; determining one or more current situational parameters associated with a second wireless receiver, wherein the second wireless receiver and the first wireless receiver are located in different devices, wherein the one or more current situational parameters associated with the second wireless receiver includes a geographical location of the second wireless receiver; comparing, by the media services system, the one or more current situational parameters associated with the second wireless receiver to the historical listening situational parameters associated with the first wireless receiver; determining whether a media resource currently associated with the second wireless receiver is unfavorable; in response to a determination that the media resource is currently associated with the second wireless receiver unfavorable and based on the comparison of the one or more current situational parameters associated with the second wireless receiver to the historical situational parameters associated with the first wireless receiver, selecting, by the media services system, media selection data for the second wireless receiver, second wireless receiver; and transmitting, by the media services system, the media selection data to the second wireless receiver. [0003, 0024: systems dealing  with FM/AM radio broadcasts; 0027, 0038-40, 0043-45, 0115: wherein a user radio system may maintain a database of user preferences/user profiles to provide recommendations to the user based on user preferences and based on current location information (similar to the system of Uppala above), and where each user may have multiple different devices that may be synchronized with such information (i.e., first and second wireless devices that are different and distinct devices); 0013, 0184: wherein the system may store preferences for multiple users]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Uppala with the teachings of Ellis to specify a second wireless receiver as it is understood in the art that a user may have multiple radio systems that may be used in different environments and allow such preferences and profiles to follow the user in any of those environments and from radio to radio. [Ellis – 0013-15, 0023, 0027, 0043]
Uppala and Ellis fail to explicitly disclose wherein the historical situational parameters include signal-quality parameters.
Narasimhan, in analogous art, teaches wherein the historical situational parameters include signal-quality parameters. [0017-20, 22, 0028-30, 0037, 0058: system for switching media providers (such as the different radio stations of Uppala and Ellis) may collect user device performance characteristics that include individual connectivity, and throughput/signal strength during usage at given locations and days/times, which are subsequently utilized in creating rules for network switching (such as the switching of radio stations of Uppala and Ellis)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Uppala and Ellis with the teachings of Narasimhan to include signal-quality parameters in maintained historical situational parameters in order to provide dynamic switching of content providers that more quickly and efficiently enable improved network access. [Narasimhan – 0002-3 0019-20]
Uppala, Ellis, and Narasimhan fail to explicitly disclose predicting whether a media resource currently associated with the second wireless receiver will become unfavorable. (Emphasis on the particular elements of the limitation not explicitly disclosed or taught by Uppala, Ellis, and Narasimhan – namely in determining unfavorable resources before the resource is actively unfavorable).
Bye, in analogous art, teaches predicting whether a media resource currently associated with the second wireless receiver will become unfavorable. [0011-13, 0036, Claim 5: systems that support wireless terminal roaming may predict, based on the relative motion/location of the wireless terminal and the known coverage areas of a station/network whether or not the wireless terminal will leave the coverage area in a certain amount of time, and if so, will begin hand-off/roaming procedures prior to the terminal leaving the current coverage area]
 It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Uppala, Ellis, Narasimhan with the [Bye – 0011-12]
Uppala, Ellis, Narasimhan, and Bye fail to explicitly disclose wherein the media services system is adapted to provide terrestrial broadcast communications. (Emphasis on the particular elements of the limitation not explicitly disclosed or taught by Uppala, Ellis, Narasimhan, and Bye – namely explicit disclosure of terrestrial broadcasts).
Perry, in analogous art, teaches wherein the media services system is adapted to provide terrestrial broadcast communications. [col. 1, lines 24-42; col. 2, lines 47-64: where it is understood that AM/FM radio stations (such as those of Uppala, Ellis, Narasimhan, and Bye above) may be provided by terrestrial broadcast]
 It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Uppala, Ellis, Narasimhan, and Bye with the teachings of Perry to specify terrestrial broadcasts as it is readily understood by those in the art that AM/FM broadcasts (such as those of Uppala, Ellis, Narasimhan, and Bye) may be conventionally provided via terrestrial broadcasts. [Perry - col. 1, lines 24-42; col. 2, lines 47-64]

Regarding Claim 2, Uppala, Ellis, Narasimhan, Bye, and Perry disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
[Uppala – 0042, 0060-69, 0084: historical information may be ranked such that each alternative frequency is attributed a score based on historical selections/connection, where cross-correlator selects alternate frequencies having higher scores (i.e., the preference data is ranked in some sort of hierarchy); Ellis – 0139, 0166, 0174, 0184: user preference data (such as the historical information of Uppala) may score particular stations by assigning weighted values of user preferences]

Regarding Claim 3, Uppala, Ellis, Narasimhan, Bye, and Perry disclose all of the limitations of Claim 2 which are analyzed as previously discussed with respect to that claim.
Furthermore, Uppala and Ellis disclose wherein the media selection data is selected based at least partially on the hierarchical relationship for the user preference data. [Uppala – 0042, 0060-69, 0084: historical information may be ranked such that each alternative frequency is attributed a score based on historical selections/connection, where cross-correlator selects alternate frequencies having higher scores (i.e., the preference data is ranked in some sort of hierarchy); Ellis – 0139, 0166, 0174, 0184: user preference data (such as the historical information of Uppala) may score particular stations by assigning weighted values of user preferences and recommendations may be based on such score rankings]

Regarding Claim 4, Uppala, Ellis, Narasimhan, Bye, and Perry disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
Furthermore, Ellis discloses wherein the first wireless receiver and the second wireless receiver are affiliated with each other. [0027, 0038-40, 003-45, 0115: wherein a user radio system may maintain a database of user preferences/user profiles to provide recommendations to the user based on user preferences and based on current location information (similar to the system of Uppala above), and where the user may have multiple different devices that may be synchronized with such information]

Regarding Claim 5, Uppala, Ellis, Narasimhan, Bye, and Perry disclose all of the limitations of Claim 4 which are analyzed as previously discussed with respect to that claim.
Furthermore, Ellis discloses wherein the first wireless receiver and the second wireless receiver are associated with a common user. [0027, 0038-40, 003-45, 0115: wherein a user radio system may maintain a database of user preferences/user profiles to provide recommendations to the user based on user preferences and based on current location information (similar to the system of Uppala above), and where the user may have multiple different devices that may be synchronized with such information]

Regarding Claim 7, Uppala, Ellis, Narasimhan, Bye, and Perry disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim
Furthermore, Uppala, Ellis, and Narasimhan disclose where the one or more current situational parameters associated with the second wireless receiver include at least one of: a time of day, a day of the week, a season, a time of year, an operating status, condition of vehicular systems in a vehicle, and operating condition of a network used to communicate with a wireless receiver. [Uppala – 0084-90: system may cross-correlate current time of day, day of the week, geographical location, etc.; Ellis – 0040, 0179-180, 0184: system may monitor user’s current location using GPS location, or check particular preferences over different days, or times of the day; Narasimhan – 0037, 0058]

Regarding Claim 8, Uppala, Ellis, Narasimhan, Bye, and Perry disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim
Furthermore, Uppala, Ellis, and Narasimhan disclose wherein the first wireless receiver is adapted for transmitting a geographic location to the media services system. [Uppala – 0077: radio may include a GPS module for providing location information of the receiver; Ellis – 0099, 0179: system may use GPS to determine user location; Narasimhan – 0037, 0058]

Regarding Claim 9, Uppala, Ellis, Narasimhan, Bye, and Perry disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim
Furthermore, Uppala and Ellis disclose wherein the media selection data includes at least one of: a station name, a station call sign, a broadcast frequency, a broadcast channel type, a broadcast stream type, a program title, an album title, a song title, an artist name, a music genre, a duration, a start time, an end time, one or more affiliated carriers, and one or more non-affiliated station carriers. [Uppala – Figs. 12-13; 0073-74: where historical information used by the system includes the channel information including the alternate frequencies to be tuned to; Ellis – Figs. 25-27; 0184-186: where preference and recommendation information may include station name, station frequency, artists preferred, genre/formats liked, broadcast schedule, etc.]


Regarding Claim 11, Uppala discloses a computing device [Figs. 3-4] comprises: 
an interface for interfacing with a network; [Fig. 4; 0050: receiver 404]
memory; [Fig. 4; 0052: storage 412] and 
a processing module operably coupled to the interface and to the memory, [Figs. 3-4; 0008: methods, systems and apparatuses for providing channels based on historical information; 0045-52: radio 400 which may operate with CPU 410 in connection with storage 412; 0092-94: wherein system may be embodied as instructions stored on some CRM that is executed by the computing system] wherein the processing module is operable to: 
maintain in the memory, user preference data, [Figs. 3-4; 0043, 0052: storage 412, containing historical information 308] wherein the user preference data includes historical listening patterns associated with a user and further wherein the first historical listening patterns associated with the user are associated with a first wireless receiver, [0039-0043, 0072-77: system maintain historical information 308 that records previous channel selections of a given user device of a user, wherein such historical information may include past channel selections by the user, as well as time of day, day of week, and geographical location of such selections] wherein the computing devices services multiple users; [0039: radio users have patterns in their travel routes – where usage of plural terms implies servicing of multiple users; see MPEP 2144.01]
maintaining, in the memory, one or more historical situational parameters associated with a first wireless receiver, [0039-0043, 0072-77: system maintain historical information 308 that records previous channel selections of a given user device of a user, wherein such historical information may include past channel selections by the user, as well as time of day, day of week, and geographical location of such selections] wherein the historical situational parameters are related to broadcast communications; [0030-31, 0038: systems encompassing conventional FM broadcasts and other radio broadcasts]
determine one or more current situational parameters associated with a wireless receiver, [Figs. 3-4: 0042: system may identify current information 306 which receives current information that may include a currently received carrier frequency, a current time, a current day of week, a current geographic location of the radio, etc.] wherein the first wireless receiver is adapted to be used in a plurality of geographical locations separated from each other, [Figs. 3-4, 14; 0080-84: receiver location is determined (i.e., receiver is determined to have moved from one coverage area to another), and cross-correlator compares current information with historical information] wherein the one or more current situational parameters associated with the wireless receiver includes a geographical location of the wireless receiver; [Figs. 3-4, 14: 0042: system may identify current information 306 which receives current information that may include a currently received carrier frequency, a current time, a current day of week, a current geographic location of the radio, etc.; 0080-84: receiver location is determined (i.e., receiver is determined to have moved from one coverage area to another)]
compare the one or more current situational parameters associated with the wireless receiver to the historical situational parameters associated with the first wireless receiver; [Figs. 3-4, 14; 0080-84: receiver location is determined (i.e., receiver is determined to have moved from one coverage area to another), and cross-correlator compares current information with historical information]
determine whether a media resource currently associated with the wireless receiver is unfavorable, wherein a media resource is unfavorable when signal-quality parameters for the media resource fall below a signal quality threshold; in response to a determination that the media resource is currently unfavorable and based on the comparison of the one or more current situational parameters associated with the [Figs. 3-4, 14; 0034, 0050, 0050, 0059: system may re-tune to a different station when a first signal becomes too weak or lost (i.e., first media resource is ‘unfavorable’); 0033-36, 0050-53: (with respect to Table 1), RDS/RDBS standards may transmit various data from each station, where such data may include lists of alternate frequencies, program/station identifiers of stations, radio text, program type, etc.; 0080-91: cross correlator compares current information with historical information to determine an alternative frequency to switch to in the current coverage area (and also with common time/date factors in account) and selects an alternate frequency with highest score for switching over] and 
transmit the media selection data to the wireless receiver. [Figs. 3-4, 14; 0049-50, 0084: receiver is provided a signal to tune to signal determined by cross-correlator for switching]
Uppala fails to explicitly disclose wherein each user is associated with a plurality of wireless receivers; determine one or more current situational parameters associated with a second wireless receiver, wherein the second wireless receiver and the first wireless receiver are located in different devices, wherein the one or more current situational parameters associated with the second wireless receiver includes a geographical location of the second wireless receiver; compare the one or more current situational parameters associated with the second wireless receiver to the second wireless receiver to the historical listening patterns associated with the plurality of situational parameters for the user, determining whether a media resource currently associated with the second wireless receiver is unfavorable; in response to a determination that the media resource is currently associated with the second wireless receiver unfavorable and based on the comparison of the one or more current situational parameters associated with the second wireless receiver to the historical situational parameters associated with the first wireless receiver and the user preference data, select media selection data for the second wireless receiver; and transmitting the media selection data to the second wireless receiver, wherein the media selection data is based at least in part on the geographical location of the second wireless receiver. (Emphasis on the particular elements of the limitations not explicitly disclosed by Uppala – i.e., where the system comprises a second wireless receiver associated with a given user).
Ellis, in analogous art, teaches wherein each user is associated with a plurality of wireless receivers; determine one or more current situational parameters associated with a second wireless receiver, wherein the second wireless receiver and the first wireless receiver are located in different devices, wherein the one or more current situational parameters associated with the second wireless receiver includes a geographical location of the second wireless receiver; compare the one or more current situational parameters associated with the second wireless receiver to the historical situational parameters associated with the first wireless receiver; in response second wireless receiver to the historical listening patterns associated with the plurality of situational parameters for the user, determining whether a media resource currently associated with the second wireless receiver is unfavorable; in response to a determination that the media resource is currently associated with the second wireless receiver unfavorable and based on the comparison of the one or more current situational parameters associated with the second wireless receiver to the historical situational parameters associated with the first wireless receiver and the user preference data, select media selection data for the second wireless receiver; and transmitting the media selection data to the second wireless receiver, wherein the media selection data is based at least in part on the geographical location of the second wireless receiver. [0003, 0024: systems dealing  with FM/AM radio broadcasts; 0027, 0038-40, 003-45, 0115: wherein a user radio system may maintain a database of user preferences/user profiles to provide recommendations to the user based on user preferences and based on current location information (similar to the system of Uppala above), and where the user may have multiple different devices that may be synchronized with such information (i.e., first and second wireless devices that are different and distinct devices); 0013, 0184: wherein the system may store preferences for multiple users]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the apparatus of Uppala with the teachings of Ellis to specify a second wireless receiver as it is understood in the art that a user may have multiple [Ellis – 0013-15, 0023, 0027, 0043]
Uppala and Ellis fail to explicitly disclose wherein the historical situational parameters include signal-quality parameters.
Narasimhan, in analogous art, teaches wherein the historical situational parameters include signal-quality parameters. [0017-20, 22, 0028-30, 0037, 0058: system for switching media providers (such as the different radio stations of Uppala and Ellis) may collect user device performance characteristics that include individual connectivity, and throughput/signal strength during usage at given locations and days/times, which are subsequently utilized in creating rules for network switching (such as the switching of radio stations of Uppala and Ellis)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the apparatus of Uppala and Ellis with the teachings of Narasimhan to include signal-quality parameters in maintained historical situational parameters in order to provide dynamic switching of content providers that more quickly and efficiently enable improved network access. [Narasimhan – 0002-3 0019-20]
Uppala, Ellis, and Narasimhan fail to explicitly disclose to predict whether a media resource currently associated with the second wireless receiver will become unfavorable. (Emphasis on the particular elements of the limitation not explicitly disclosed or taught by Uppala, Ellis, and Narasimhan – namely in determining unfavorable resources before the resource is actively unfavorable).
predicting whether a media resource currently associated with the second wireless receiver will become unfavorable. [0011-13, 0036, Claim 5: systems that support wireless terminal roaming may predict, based on the relative motion/location of the wireless terminal and the known coverage areas of a station/network whether or not the wireless terminal will leave the coverage area in a certain amount of time, and if so, will begin hand-off/roaming procedures prior to the terminal leaving the current coverage area]
 It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the apparatus of Uppala, Ellis, Narasimhan with the teachings of Bye to predict if a media resource will become unfavorable and performing hand-off procedures as a result of the prediction in order to allow hand-off to a new network before the received signal strength falls below a threshold level. [Bye – 0011-12]
Uppala, Ellis, Narasimhan, and Bye fail to explicitly disclose wherein the historical situational parameters are related to terrestrial broadcast communications. (Emphasis on the particular elements of the limitation not explicitly disclosed or taught by Uppala, Ellis, Narasimhan, and Bye – namely explicit disclosure of terrestrial broadcasts).
Perry, in analogous art, teaches wherein the historical situational parameters are related to terrestrial broadcast communications. [col. 1, lines 24-42; col. 2, lines 47-64: where it is understood that AM/FM radio stations (such as those of Uppala, Ellis, Narasimhan, and Bye above) may be provided by terrestrial broadcast]
 It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the apparatus of Uppala, Ellis, Narasimhan, and Bye with the teachings of Perry to specify terrestrial broadcasts as it is readily understood by those in the art that AM/FM broadcasts (such as those of Uppala, Ellis, Narasimhan, and Bye) may be conventionally provided via terrestrial broadcasts. [Perry - col. 1, lines 24-42; col. 2, lines 47-64]

Regarding Claim 12, Uppala, Ellis, Narasimhan, Bye, and Perry disclose all of the limitations of Claim 11 which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 12 recites nearly identical limitations as Claim 4 and is rejected similarly as that claim. 

Regarding Claim 13, Uppala, Ellis, Narasimhan, Bye, and Perry disclose all of the limitations of Claim 12 which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 13 recites nearly identical limitations as Claim 5 and is rejected similarly as that claim. 

Regarding Claim 15, Uppala, Ellis, Narasimhan, Bye, and Perry disclose all of the limitations of Claim 11 which are analyzed as previously discussed with respect to that claim.


Regarding Claim 16, Uppala, Ellis, Narasimhan, Bye, and Perry disclose all of the limitations of Claim 11 which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 16 recites nearly identical limitations as Claim 8 and is rejected similarly as that claim. 

Regarding Claim 17, Uppala, Ellis, Narasimhan, Bye, and Perry disclose all of the limitations of Claim 11 which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 17 recites nearly identical limitations as Claim 9 and is rejected similarly as that claim. 


Regarding Claim 19, Uppala discloses a non-transitory computer-usable medium embodying computer program code, [Figs. 3-4; 0008: methods, systems and apparatuses for providing channels based on historical information; 0045-52: radio 400 which may operate with CPU 410 in connection with storage 412; 0092-94: wherein system may be embodied as instructions stored on some CRM that is executed by the computing system] the computer program code comprising a computer-executable program of instructions configured for:
[0039-0043, 0072-77: system maintain historical information 308 that records previous channel selections of a given user device of a user, wherein such historical information may include past channel selections by the user, as well as time of day, day of week, and geographical location of such selections] wherein the computer-executable program services multiple users; [0039: radio users have patterns in their travel routes – where usage of plural terms implies servicing of multiple users; see MPEP 2144.01]
maintaining, in memory, one or more historical situational parameters associated with a first wireless receiver, [0039-0043, 0072-77: system maintain historical information 308 that records previous channel selections of a given user device of a user, wherein such historical information may include past channel selections by the user, as well as time of day, day of week, and geographical location of such selections] wherein the historical situational parameters are related to broadcast communications; [0030-31, 0038: systems encompassing conventional FM broadcasts and other radio broadcasts]
determining one or more current situational parameters associated with a wireless receiver, [Figs. 3-4: 0042: system may identify current information 306 which receives current information that may include a currently received carrier frequency, a current time, a current day of week, a current geographic location of the radio, etc.] wherein the first wireless receiver is adapted to be used in a plurality of geographical locations separated from each other, [Figs. 3-4, 14; 0080-84: receiver location is determined (i.e., receiver is determined to have moved from one coverage area to another), and cross-correlator compares current information with historical information] wherein the one or more current situational parameters associated with the wireless receiver includes a geographical location of the wireless receiver; [Figs. 3-4, 14: 0042: system may identify current information 306 which receives current information that may include a currently received carrier frequency, a current time, a current day of week, a current geographic location of the radio, etc.; 0080-84: receiver location is determined (i.e., receiver is determined to have moved from one coverage area to another)]
comparing the one or more current situational parameters associated with the wireless receiver to the historical situational parameters associated with the first wireless receiver; [Figs. 3-4, 14; 0080-84: receiver location is determined (i.e., receiver is determined to have moved from one coverage area to another), and cross-correlator compares current information with historical information]
determining whether a media resource currently associated with the wireless receiver is unfavorable, wherein a media resource is unfavorable when signal-quality parameters for the media resource fall below a signal quality threshold; in response to a determination that the media resource is currently unfavorable and based on the comparison of the one or more current situational parameters associated with the wireless receiver to the historical situational parameters associated with the first wireless receiver and the user preference data, selecting media selection data for the wireless receiver, wherein the media selection data includes metadata information within one or more broadcast streams from a plurality of broadcast sources, wherein the [Figs. 3-4, 14; 0034, 0050, 0050, 0059: system may re-tune to a different station when a first signal becomes too weak or lost (i.e., first media resource is ‘unfavorable’); 0033-36, 0050-53: (with respect to Table 1), RDS/RDBS standards may transmit various data from each station, where such data may include lists of alternate frequencies, program/station identifiers of stations, radio text, program type, etc.; 0080-91: cross correlator compares current information with historical information to determine an alternative frequency to switch to in the current coverage area (and also with common time/date factors in account) and selects an alternate frequency with highest score for switching over] and 
transmitting the media selection data to the wireless receiver. [Figs. 3-4, 14; 0049-50, 0084: receiver is provided a signal to tune to signal determined by cross-correlator for switching]
Uppala fails to explicitly disclose wherein a plurality of the multiple users are associated with a plurality of wireless receivers; determining one or more current situational parameters associated with a second wireless receiver, wherein the one or more current situational parameters associated with the second wireless receiver includes a geographical location of the second wireless receiver; comparing the one or more current situational parameters associated with the second wireless receiver to the historical situational parameters associated with the first wireless receiver; determining whether a media resource currently associated with the second wireless receiver is unfavorable; in response to a determination that the media resource is currently associated with the second wireless receiver unfavorable and based on the the second wireless receiver to the historical situational parameters associated with the first wireless receiver and the user preference data, selecting media selection data for the second wireless receiver, wherein the media selection data includes metadata information within one or more broadcast streams from a plurality of broadcast sources, wherein the media selection data is based at least in part on the geographical location of the second wireless receiver; and transmitting the media selection data to the second wireless receiver. (Emphasis on the particular elements of the limitations not explicitly disclosed by Uppala – i.e., where the system comprises a second wireless receiver associated with a given user).
Ellis, in analogous art, teaches wherein a plurality of the multiple users are associated with a plurality of wireless receivers; determining one or more current situational parameters associated with a second wireless receiver, wherein the one or more current situational parameters associated with the second wireless receiver includes a geographical location of the second wireless receiver; comparing the one or more current situational parameters associated with the second wireless receiver to the historical situational parameters associated with the first wireless receiver; determining whether a media resource currently associated with the second wireless receiver is unfavorable; in response to a determination that the media resource is currently associated with the second wireless receiver unfavorable and based on the comparison of the one or more current situational parameters associated with the second wireless receiver to the historical situational parameters associated with the first wireless receiver and the user preference data, selecting media selection data for second wireless receiver, wherein the media selection data includes metadata information within one or more broadcast streams from a plurality of broadcast sources, wherein the media selection data is based at least in part on the geographical location of the second wireless receiver; and transmitting the media selection data to the second wireless receiver. [0003, 0024: systems dealing  with FM/AM radio broadcasts; 0027, 0038-40, 003-45, 0115: wherein a user radio system may maintain a database of user preferences/user profiles to provide recommendations to the user based on user preferences and based on current location information (similar to the system of Uppala above), and where the user may have multiple different devices that may be synchronized with such information (i.e., first and second wireless devices that are different and distinct devices)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the CRM of Uppala with the teachings of Ellis to specify a second wireless receiver as it is understood in the art that a user may have multiple radio systems that may be used in different environments and allow such preferences and profiles to follow the user in any of those environments and from radio to radio. [Ellis – 0013-15, 0023, 0027, 0043]
Uppala and Ellis fail to explicitly disclose wherein the historical situational parameters include signal-quality parameters.
Narasimhan, in analogous art, teaches wherein the historical situational parameters include signal-quality parameters. [0017-20, 22, 0028-30, 0037, 0058: system for switching media providers (such as the different radio stations of Uppala and Ellis) may collect user device performance characteristics that include individual connectivity, and throughput/signal strength during usage at given locations and days/times, which are subsequently utilized in creating rules for network switching (such as the switching of radio stations of Uppala and Ellis)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the CRM of Uppala and Ellis with the teachings of Narasimhan to include signal-quality parameters in maintained historical situational parameters in order to provide dynamic switching of content providers that more quickly and efficiently enable improved network access. [Narasimhan – 0002-3 0019-20]
Uppala, Ellis, and Narasimhan fail to explicitly disclose predicting whether a media resource currently associated with the second wireless receiver will become unfavorable. (Emphasis on the particular elements of the limitation not explicitly disclosed or taught by Uppala, Ellis, and Narasimhan – namely in determining unfavorable resources before the resource is actively unfavorable).
Bye, in analogous art, teaches predicting whether a media resource currently associated with the second wireless receiver will become unfavorable. [0011-13, 0036, Claim 5: systems that support wireless terminal roaming may predict, based on the relative motion/location of the wireless terminal and the known coverage areas of a station/network whether or not the wireless terminal will leave the coverage area in a certain amount of time, and if so, will begin hand-off/roaming procedures prior to the terminal leaving the current coverage area]
 It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the CRM of Uppala, Ellis, Narasimhan with the teachings of Bye to predict if a media resource will become unfavorable and performing hand-off procedures as a result of the prediction in order to allow hand-off to a new network before the received signal strength falls below a threshold level. [Bye – 0011-12]
Uppala, Ellis, Narasimhan, and Bye fail to explicitly disclose wherein the historical situational parameters are related to terrestrial broadcast communications. (Emphasis on the particular elements of the limitation not explicitly disclosed or taught by Uppala, Ellis, Narasimhan, and Bye – namely explicit disclosure of terrestrial broadcasts).
Perry, in analogous art, teaches wherein the historical situational parameters are related to terrestrial broadcast communications. [col. 1, lines 24-42; col. 2, lines 47-64: where it is understood that AM/FM radio stations (such as those of Uppala, Ellis, Narasimhan, and Bye above) may be provided by terrestrial broadcast]
 It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the CRM of Uppala, Ellis, Narasimhan, and Bye with the teachings of Perry to specify terrestrial broadcasts as it is readily understood by those in the art that AM/FM broadcasts (such as those of Uppala, Ellis, Narasimhan, and Bye) may be conventionally provided via terrestrial broadcasts. [Perry - col. 1, lines 24-42; col. 2, lines 47-64]

Regarding Claim 21, Uppala, Ellis, Narasimhan, Bye, and Perry disclose all of the limitations of Claim 1 which are analyzed as previously discussed with respect to that claim.
Furthermore, Uppala and Ellis disclose wherein the second wireless receiver is adapted to download a portion of a selected broadcast stream on a broadcast channel. [Uppala - Figs. 3-4, 14; 0038-40: where receivers may receive programming according to any broadcasting methods; 0049-50, 0084: receiver is provided a signal to tune to signal determined by cross-correlator for switching; Ellis – Figs. 1-3; 0024: where system may employ various types of receivers and tune into various radio sources; 0020, 0042-5: where profile and radio station data may be downloaded and retrieved to different devices, and where media content may also be downloaded from the system]

Regarding Claim 23, Uppala, Ellis, Narasimhan, Bye, and Perry disclose all of the limitations of Claim 19 which are analyzed as previously discussed with respect to that claim.
Furthermore, Uppala and Ellis disclose wherein the second wireless receiver is adapted to download a portion of a selected broadcast stream on a broadcast channel. [Uppala - Figs. 3-4, 14; 0038-40: where receivers may receive programming according to any broadcasting methods; 0049-50, 0084: receiver is provided a signal to tune to signal determined by cross-correlator for switching; Ellis – Figs. 1-3; 0024: where system may employ various types of receivers and tune into various radio sources; 0020, 0042-5: where profile and radio station data may be downloaded and retrieved to different devices, and where media content may also be downloaded from the system]


Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uppala, Ellis, Narasimhan, Bye, and Perry as applied to claims 4 and 12, respectively, above, and further in view of Moritz et al. (US 2013/0332962 A1) (of record hereinafter Moritz).

Regarding Claim 6, Uppala, Ellis, Narasimhan, Bye, and Perry disclose all of the limitations of Claim 4 which are analyzed as previously discussed with respect to that claim.
Furthermore, Ellis discloses wherein the system may store preferences for multiple users [0184] and where users may provide recommendations to other listeners. [0017] 
Uppala, Ellis, Narasimhan, Bye, and Perry fail to explicitly disclose wherein the first wireless receiver and the second wireless receiver are associated with different users.
Moritz, in analogous art, teaches wherein the first wireless receiver and the second wireless receiver are associated with different users. [0059: generation of media recommendations (such as the alternate stations of Uppala, Ellis, Narasimhan, and Bye) may be based on a first user’s preferences and consumption history and based on the consumption history of other users who are deemed to have similar interests/tastes, where such recommendations may utilize a comparison of a particular device’s current geographic location with other users with similar geographic location (such as the systems of Uppala, Ellis, Narasimhan, and Bye)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Uppala, Ellis, Narasimhan, Bye, and Perry with the teachings of Moritz to specify that the first and second wireless receivers are associated with different users as it is understood that media recommendations for one user utilizing a user device may be based on the consumption history of a second user utilizing a second user device. [Moritz – 0059]

Regarding Claim 14, Uppala, Ellis, Narasimhan, Bye, and Perry disclose all of the limitations of Claim 12 which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 14 recites nearly identical limitations as Claim 6 and is rejected similarly as that claim. 







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Janik (US 2002/0013852 A1)
Hellman (US 2006/0136967 A1) 
	Where both Janik and Hellman also disclose and teach that AM/FM radio broadcasts may be communicated by terrestrial broadcast. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/WILLIAM J KIM/Primary Examiner, Art Unit 2421